2:21-cv-02182-CSB-EIL # 1-1   Page 1 of 11
                                                                 E-FILED
                                      Thursday, 15 July, 2021 02:45:04 PM
                                            Clerk, U.S. District Court, ILCD




    EXHIBIT A
                    2:21-cv-02182-CSB-EIL # 1-1     Page 2 of 11




Robert B Davenport SR.
        Plaintiff

  V                                                    Case No.

Midstate Collection Solutions, INC.
       Defendant



                                      COMPLAINT

Plaintiff, A citizen of the United States, Who resides at 820 E, Kerr Ave. Apt 205
Urbana, IL 61802

Defendant, Midstate Collection Solutions, INC. 2OO9 Round Bam Rd., Ste B p.O.
Box 3292 Champaign, IL 61826

Jurisdiction

The court has jurisdiction over this action pursuant to 15 U.S.C. 1681 et seq, the
Fair Credit Reporting Act (FCRA) and 15 U.S.C. 1692-l692p,the Fair Debt
Collection Practices Act.

Defendant's Statutory Violations

   l. The Defendant is reporting derogatory information about Plaintiff to one or
      more consumer reporting agencies (credit bureaus) as defined by 168a.
   2. Plaintiff has disputed the accuracy of the derogatory information reported by
      the defendant on several occasion via certified mail etc. See attachments.
   3. Defendant has not responded to plaintiff's letters of dispute by providing
      evidence of the alleged debt neither to Plaintiff nor the Reporting agencies.
   4, Plaintiff has advised defendant and sure the defendant is well aware that a
      printout of an itemized document does not constitute verification.
   5. Plaintiff requested documents from defendant, showing that I have or ever
      had a legally binding contractual obligation to pay Midstate Collection
      Solution the alleged amount. Only to receive more threaten collection
      responses. See attached, Dated May 10,2021
   6. This is a serious matter and extremely damaging to Plaintiff's credit reports.
      Defendants willful non-compliance of Federal and state Law clearly
      unjustifiable violation of FCRA Section 623-b
                     2:21-cv-02182-CSB-EIL # 1-1       Page 3 of 11




   7. Violation of FDCP Act (including but not limited to section 807-8
   8. I'm sure Defendant is aware of FDCPA. However, I would like to point out
        that your firm has violated provision of the FDCPA by implying that the
        legal status of the debt is collectible by reporting the alleged debt to the
        credit bureaus. The exact statue; l5 USC 1692e.
   9.   Defendant has not notified plaintiff of any determination that the plaintiffls
        dispute is frivolous within the 5 days required neither by tlSC 1681s-2 nor
        at any other time

   Prayer for Relief

   Wherefore,

   Plaintiff seeks a reasonable and fair judgment against defendant for willful
noncompliance of Federal and State Law.

Permanent injunction against defendant for selling this alleged debt to any other
party.

Permanent removal of the derogatory information from 3 Consumer Reporting
Agencies (credit bureaus).

$1,000 per violation. Damages totaling $4,000.00
Any further relief which the court may deem appropriate.

 Respectfully Submitted
/s/ Robert B Davenport
                                                              2:21-cv-02182-CSB-EIL # 1-1                                                   Page 4 of 11
                                                                            Pxh,bfr ft
         ACA
       th(Akhnon il(-nil
      rhl cil..ildn ,iluidrL




               Toll-Free
      (800) 927-7980
                                              MIDSTATE COLLECTION SOLUTIONS, INC.
                                                2009 Round Barn Rd., Ste B . P.O. Box 3292. Champaign, lL 61826-3292

                                                       Fax
                                                  (217) 351-1983
                                                                                                             Charleston/Mattoon
                                                                                                                   (217) 235-5424
                                                                                                                                                    Champaign
                                                                                                                                                  (217) 351-1888
                                                                                                                                                                                               9
                                                                                                                                                                                         Danville
                                                                                                                                                                                      (217) 442-2888


      February 25,2021

                                                                                                                    FIRSTNOTICE


      Regarding Your Account With Creditor: 4612 - Fairlawn Real Estate
         Type:
      Debt                             REAL ESTAT
            #:
      Consumer       490130
      Account#:      857761-490130
      Whose Account: Robert D & Shayonda C
      Total Due:     $8,089.46

      This account has been submitted for collection. This is to notify you that this account is past due.

      IMPORTANT NOTICE:
      Unless you notify this^office.within 30 {ays lftel receiving this notice that you dispute the validity of this debt or any
      portion thereof, this office will assume that this debt is valid. If you notify ihis office in writing within 30 days after-
      receiving this notice that you dispute the validity of this debt or any portion thereof, this office will: obtain
      verification of this debt or obtain 3 c.opy of a judgment and mail youa copy of such judgment or verification. If you
      reqyest-of this fficein writing withln 30 days after receiving this notice,-this office wiil provide you with the name
      and address ofthe original creditor, ifdifferent from the current creditor.

      Thank you in advance for your attention to this matter.

                                                    THIS IS AN ATTEMPT TO COLLECT A DEBT.
                                         ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
                                               THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

                          Offrce hours: Monday - Thursday 8:00 a.m. to 8:00 p.m. & Friday 8:00 a.m. to 5:00 p.m. Central Time




                                                    uif{e                                                                                                            il     -'-.j::                  .ssa#d/s1;6
           Y26E2F79A5

           I   llil tffi ffit lillfl illl ilffi ilil ll]t l]Iil til ]il ll]                                                                Account #: 8577 6l:490130
           PO Box 3292
           Champaip IL 61826-3292                                                                                                          Total Due: $8,089.46
           RETURN SERVICE REQUESTED



          February 25,2021

                                                                                                                                    Ifyou have questions, please contact our office at (217) 35 l- I 888.
                                                                                                                                    All payments must be made directly to this office to ensure proper
                                                                                                                                                            credit to this account
                                                    ! I I         r,,          I    II   r,       II
                                                     r   r   hL         r,   II I             I        IrI   l,,
 F    ljlll*i";::j;l:ljjlJ:..;,.
 !!   Robert B Davenport                                                                                                                   I'll,,,,,lll,,l,,,l,l,l!,,,,11,,,!,ll,l,,,,l,ll,l,,,,l,lll,,,l
 E    820 E Kerr Ave Apt 205                                                                                                               Midstate Collection Solutions, Inc.
      Urbana IL 61802-2044                                                                                                                 PO Box 3292
                                                                                                                                           Champaign TL 61826-3292


ffi
                                  2:21-cv-02182-CSB-EIL # 1-1            Page 5 of 11         exh',b;f     'B

FT         Gmail                                                  Robert Davenport <davenportrobertl 960@9mai!.com>



Disputed/By Robert B Davenport
1 message

Robert Davenport <davenportrobertl     g60@gmail.com>                                        Mon, Mar g, ZO21 at 1i :40 AM
To :   admin@midstatecollections.com

  31812021
  Robert B Davenport

  Mr Scott

  This letter is regarding a letter you sent me dated 212512021with an account # 857761-490130 saying I owe $g,0g9.46.
  This is a notice that your claim is disputed or any portion thereof.

  Robert Davenport
                                                                   2:21-cv-02182-CSB-EIL # 1-1                    Page 6 of 11
                                                                                                                                                                     it c-
                                                                                                                                                        ^hib
       Th.
      .ia
            ACA
             &Lnfr dcdt
            ddbn ludod


         Toll-Free
      (800) e27-7980
                                                 MIDSTATE COLLECTION SOLUTIONS, INC.
                                                    2009 Round Barn Rd., Ste


                                                      (217)
                                                               Fax
                                                               351-1983
                                                                                          B.   P.O. Box 3292. Champaign, tL61826-3292

                                                                                        Charleston/Mattoon
                                                                                          (217)235-5424
                                                                                                                         Champaign
                                                                                                                       (217) 351-1888
                                                                                                                                                                     9
                                                                                                                                                               Danville
                                                                                                                                                          (217) 442-2888


      March 15,2021
                                                                                           FIRST NOTICE


      Regarding Your Account With Creditor: 4612 - Fairlawn Real Estate
         Type:
      Debt            REAL ESTAT
            #:
      Consumer        490130
      Account#:       857761-490130
      Whose Account: Robert D & Shayonda C
         Due:
      Total           $8,089.46

      This account has been submitted for collection. This is to notify you that this account is past due.

      MPORTANT NOTICE:
      Unless y.ou noliE/ this^office.within 30 days after receiving this notice that you dispute the validity of this debt or any
      portion thereof this office will assume that this debt is valld. If you notiff ihis office in writing within 30 days after-
                                                                                                                         -
      receiving this_notice that you dispute the validity of this debt or any portibn thereof this office will: obtain
      verification of this debt or obtain 3_c.opy of a judgment and mail y6ua copy of such judgment or verification. If you
      request of this^officein, writing.withlq 3,0 days after receiving this notice,-this office wifl provide you with the name
      and address of the original creditor, if different from the cunent creditor.

      Thank you in advance for your attention to this matter.


                                            A,.ryrNFo.IlliJi,tTflilf#f,,l?B?'r';'r'JmHhrpuRposE
                                                          THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

                         Office hours: Monday - Thwsday 8:00 a.m. to 8:00 p.m. & Friday 8:00 a.m. to 5:00 p.m. Cenhal Time




             Y26F70A326

             I   lllt ililI il]l llilil ilil ilil til!fl ill   lilll illll   ]il lllt
             PO Box 3292                                                                                        Account #: 857 7 6l-490130
             Champaign IL 6 I 826 -3292                                                                         Total Due: $8,089.46
             RETURN SERVICE REQUESTED



             March 15,2021

{j                                                                                                       Ifyou have questions, please contact our office at (217) 35 I - I 888.
                                                                                                         All payments must be made directly to this offrce to ensure proper
 ?                                                                                                                               credit to this account
 I    r,!llll,l,,,l,rlt,ttltlrl,!lt,,il,ttiltltlltlhtttttil,l!lrllt,t
E
r
Iq!   Robert B Davenport                                                                                        l,ll,,,,,lll,,l,,'1,1,11,,,,11,,,!,ll,l,,,,l,ll,l,,,,l,lll,,,l
      820 E Kerr Ave Apt 205                                                                                    Midstate Collection Solutions, Inc.
      Urbana IL 61802-2044                                                                                      POBox3292
                                                                                                                Champaign      lL   61826-3292

E#
2:21-cv-02182-CSB-EIL # 1-1   Page 7 of 11
                                                             7
                              D -J 9.''r;=r
                              q 2 efi:1
                              ; R 3;-t=
                                                     E'3
                                                     e5
                                                     3t
                                                     tC,
                                                             o
                                                             -o
                                                             o
                                                              tr          3
                              E 3 .B3Bl
                                                     o?
                                                     =a
                                                             @

                                                             =
                                                                          o
                              E g                                         3
                              E
                              -
                                e.
                                +
                                o
                                          :dQ
                                          u
                                          f=58
                                                     AE
                                                     Lf
                                                     !Ia
                                                             ect

                                                             g            g
                              A   I       (uohio-X
                                               ---   E$      d
                              I
                                  =        ==-               q)
                                  *9o)<   H-r -'
                                          -vJ        tsE
                                                     q'E
                                   O                 a)      =.
                                                             o
                                   o
                                   a-A
                                          -J
                                          €o)        oo
                                  ai      io         oo
                                  :+      (o!        IO
                                                     -a
                                          oc
                                  >_a
                                  I                    6           $c'
                                  -       ob
                                          ='<h         o)
                                                       o
                                  (UJ+
                                  -'iJ
                                  o       o*          o
                                                      (o
                                  o       =o           3           z
                                                                   Y
                                  eO      P6
                                          f 'Tr
                                                       0)

                                                       i')
                                                       o            F
                                  :l      O- ri
                                  ia      e6
                                          JT
                                                       3           €
                                                                    9
                                  :       3)                       U

                                  o       - rl
                                          tiO                      CA
                                  a       QI
                                  q       =>
                                                                    oo
                                                                    t
                                  Q
                                  5       63
                                          1fo)
                                  Q
                                  )
                                          9a.
                                          *a
                                  o
                                  o ie
                                    oF'
                                  g        36-
                                  o       .<i
                                  .=

                                  <
                                  o
                                   o-(,
                                           OX
                                           c\e
                                          oJ
                                          oo
                                          J<.
                                                                   r
                                                                   F
                                                                   (.r.

                                  Z',     E=                       e.
                                  0       o(o
                                  A<f
                                  :a      aol
                                  q--
                                  hi      o)-
                                  E       Jo)
                                  e       a5
                                          (J^
                                          jo
                                          E-
                                           oo
                                           :l<
                                          \<o                             vo
                                          .<l
                                          9d
                                          *o-                             E
                                                                          o
                                          -v
                                          -9o
                                          YO                              o
                                          o=                              q)

                                          E6                              o
                                                                          )
                                          =o
                                          +a o
                                          J-+                             E'
                                                                          o
                                          o=                              a
                                          ;$
                                          o-=                             CL
                                          g6_                             0,

                                          Ao                              o
                                                                          E'
                                          9ro'         c-t                o
                                          -0)+                            .+
                                          U^          _o
                                          oY                              o
                                                                          cr
                                          ='          o                   o
                                          o-
                                          {E
                                          (u \<
                                          '-..<
                                                      -c')
                                                       N
                                                       O
                                                             e
                                                             f-
                                                                          a
                                                                          (o
                                                                          o)
                                                                          o
                                          ao           N
                                                             F            o
                                          oF                              GI
                                                             2.
                                                       0)

                                          o                               3
                                          g                               g
                                                       i\)
                                          o            o     P
                                                                          h,
                                                                          o
                                          5                  €
                                                             €
                                                             *-    ,t
                                                                          v
                                                             ;*
                                                             s
                              2:21-cv-02182-CSB-EIL # 1-1            Page 8 of 11             e*r,,,U+-     e (t)

0s1031202t

Robert B DavenPort
820 E Kerr ave.#205
Urbana IL. 61802

Midstate Collection Solutions INC.
2009 Round Barn Rd P.O. Box 3292
Champaign,lL 61826

Re: Acct # 857761-490130

To Whom It May Concem:
                                                                                      you claim I owe
This letter is in response to your recent claim regarding Acct # 857761-490130, which
$8,089.46.

yet again, you have failed to provide me with   a copy of any viable evidence, bearing   my signature, showing the
account is being reported accurately'
                                                                                and completeness of the
Be advised that the description of the procedure used to determine the accuracy
information is herebY requested.
                                                                                           personally verified
Additionally, please provide the name, address, and telephone number of each person who
                                                                                       any proof, bearing my
this allegedaccount, so that I can inquire about how they "verified" without providing
 signature.

 you should be aware that a printout of a bill or itemized document does not constitute verification.

 I am again formally requesting   a copyof any documents, bearing my signature, showing that I have a legally
 binding contractual obligation to pay you the alleged amount'

 Be aware that I am making a final goodwill attempt to have you clear up this matter. The
                                                                                          listed item is
 inaccurate and incomplete, and represents a very serious error in your reporting'

                                                                                                          with the
 I am maintaining a careful record of my communications with you for the purpose of filing a complaint
                                                                                                 in your non-
 Consumer Financial protection Bureau and the Attorney General's office, should you continue
                                                                     Act,  the Fair c1e{i!^nenorting Act, and the
 compliance of federal laws under the Fair Debt Collection Practices
 corresponding local state laws. t further remind you that you may be liable for your willful non-compliance.

 Failure on your behalf to provide a copy of any alleged contract or other instrument bearing my signature
                                                                                                            will
                                                                                     of         in damages per
 result in a small claims u.tion against your company. I will be seeking a minimum      $ 1,000
 violation for:

  l.) Defamation
  2.) Negligent Enablement of Identity Fraud
  3.) Vi;laiion of the Fair Debt Collection practices Act (including but not limited to Section 807-8)
  4.) Violation of the Fair Credit Reporting Act (including but not limited to Section 623-b)
                             2:21-cv-02182-CSB-EIL # 1-1            Page 9 of 11                 fxhrb\t*E-(a)


You will be required to appear in a court venue local to me, in order to formally defend yourself. My contact
information is as follows:

Robert B Davenport
820 E Kerr ave.#205
Urbana IL. 61802
SSN: 356561818

P.S. Please be aware that dependent upon your response, I may be detailing any potential issues with your
company via an online public press release, including documentation of any potential small claims action.

Cc: Consumer Financial Protection Bureau
Cc: Attorney General's Office
Cc: Better Business Bureau
                                                               2:21-cv-02182-CSB-EIL # 1-1                                           Page 10 of 11                       €)hib;t          -F

         ACA
    -.*il**
     ftbe{c*r




             Toll-Free
    (800) 927-7980
                                           MIDSTATE COLLECTION SOLUTIONS, INC.
                                              2009 Round Barn Rd., Ste B . P.O. Box 3292. Champaign, lL 61826-3292


                                                (217)
                                                             Fax
                                                             351-1983
                                                                                                  Charleston/Mattoon
                                                                                                        (2',t7) 235-5424
                                                                                                                                             Champaign
                                                                                                                                           (217) 3s1-1888
                                                                                                                                                                                       9
                                                                                                                                                                                 Danville
                                                                                                                                                                            (217) 442-2888

    May 10,2021                                                                                                                                                                THIRDNOTICE
                                                                                                                                                                          Consumer #: 490130
                                                                                                                                                                          Total Due: $8,089.46
    Regarding your account(s) with:
      ACCT           #     CREDITOR                                                                        AMOUNT                                                TOTAL
         857767 Fairlawn Real Est.ate                                                                     8089 .46                                            8089.46




    Sometimes the collection of Delinquent Accorrnts requires efforts that could have been avoided with proper cooperation. To avoid
    thrcseefforts, p-ay the followqg balance in full - - $8,089.46, or make acceptable payrnent arrangemeits,br provide your reason in
    the event you do not regard this or these bills as just obligation(s).

    Ify-ou continue to igntre.requests for dispgsition of this or these claim(s), you, yourself must accept responsibility for any future
    collection efforts. There is still time to avoid future collection efforts.

    Your payment, or any questions you may have, should be directed to this offrce to insure proper credit to clear this account.

                                         YOT'R PROMPT RESPONSE MAY AVOID PROLONGING THIS MATTER!

                            Office hours: Monday - Thursday 8:00 a.m. to 8:00 p.m. & Friday 8:00 a.m. to 5:00 p.m. Cental Time

    ENCLOSE YOUR CHECK (For Delinquent Accounts) OR MONEY ORDER (For Returned Checks) AIID MAIL
    IMMEDIATELY.
    Sincerely,
    Collection Departnent Management

                                            THANK YOU IN ADVANCE FOR YOUR ATTENTION TO THIS MATTER.

                                                        THIS IS AN ATTEMPT TO COLLECT A DEBT.
                                             ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
                                                   THIS COMMUNICATION IS FROM A DEBT COLLECTOR.
                                                  **        Please detach the lower portion and return with your payment ***                                                      DNMtDS0l -188-3C'1   1   t 17 t   15
         Y272ADCB32

         I   ll]t ililt ilIil ll]l flilt illl il] ilil til ilil illt
         POBox3292
                                                                          il                                                        Consumer #:490130
         Champaign           IL 6 1826-3292                                                                                         Balance Due: $8,089.46
         RETURN SERVICE REQUESTED



         May 10,2021
                                                                                                                           If you have questions, please contact our office at (2 17) 3 5 1 - I 888.
                                                                                                                           All   payments must be made directly to this office to ensure proper
                                                                                                                                                  credit to this account
P
                                                   I
                                                       I
                                                           r'l I |,' l', L,,,,,   L
                                                                                      I
                                                                                          III
                                                                                                I, r,
                                                                                                  I
Y
F   *ili:llll*,llj:,*,1;;i[!
I   Robert B Davenport                                                                                                              l,ll,rr,,lll,,l,,rl,l,ll,,,,ll,,,l,llrl,r,,l,ll,l,rr,!,lll,,,l
E   820 E Kerr Ave Apt 205                                                                                                          Midstate Collection Solutions, Inc.
    Urbana lL 61802-2044                                                                                                            PO Box 3292
                                                                                                                                    Champaign     lL   6   I 826 -3292
                             2:21-cv-02182-CSB-EIL # 1-1              Page 11 of 11          4xh',brS =61

MIDSTATE COLLECTION SOLUTIONS, INC.
   2OO9-B Round Barn Road              '   P.O.   Box3292    '   Champaign, lL 61826-3292
                                                                                                           9
 June   4,2021

 Robert Davenport
 820 E Kerr Ave Apt 205
 Urbana, IL 61802-2044


 Re: Fairlawn Real Estate
 Account: 490130 - 8577 6l
 Balance: $ 8089.46




 Dear Robert.



 We are in receipt of your correspondence regarding your account # 490130 - 857761 for Fairlawn Real
 Estate in the amount of $8089.46. We have thoroughly investigated your concerns regarding this account,
 and this is what we found:

        o   Enclosed, please find validation of your account in compliance with the requirements set forth by
            the FDCPA.
        o   Your electronic signature on this lease, as verified by HelloSign, legally obligates you to all terms
            and responsibilities under the lease. A verified electronic signature has the same legal standing as
            a wet-ink signature.

 The result of our investigation is that the amount of $8089.46 for your account with Fairlawn Real Estate
 is open and owed. Enclosed please find documentation for this account.

 Please remit payment in     full. Make your check or money order payable to Midstate Collection Solutions
 and mail it to our office. In order to ensure that your account is properly credited, please write your
 account number on all payments.

 If you are unable to pay in full,
                               please call us at2l7-351-1888. We         will   be huppy to discuss your account
 and work with you in reaching a positive resolution.



 Sincerely,


 Department of Account Resolution
 Midstate Collection Solutions, Inc.


    This is an attempt to collect a debt or debts. Any information obtained will be used for that purpose.
                                 This communication is from a debt collector.

 TOLL-FREE                      FAX       CHAMPAIGN                 CHARLESTON/MATTOON                DANVILLE
   927-7980
(800)                   (217)   351-1983 (217) 3s1{888                   (217)   235-5424           (217) 442-2888
